UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-1804460 1-3268 Central Hudson Gas& Electric Corporation (Incorporated in New York) 284 South Avenue Poughkeepsie, New York 12601-4839 (845) 452-2000 14-0555980 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yesþ Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). CH Energy Group, Inc. Yesþ Noo Central Hudson Gas & Electric Corporation Yesþ Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): CH Energy Group, Inc. Central Hudson Gas & Electric Corporation Large Accelerated Filer þ Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Non-Accelerated Filer þ Smaller Reporting Company o Smaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): CH Energy Group, Inc. Yeso Noþ Central Hudson Gas & Electric Corporation Yeso Noþ As of the close of business on April 30, 2011 (i) CH Energy Group, Inc. had outstanding 15,542,371 shares of Common Stock ($0.10 per share par value) and (ii)all of the outstanding 16,862,087 shares of Common Stock ($5 per share par value) of Central Hudson Gas & Electric Corporation were held by CH Energy Group, Inc. CENTRAL HUDSON GAS & ELECTRIC CORPORATION MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H)(1)(a) AND (b) OF FORM 10-Q AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTIONS (H)(2)(a), (b) AND (c). FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 – Financial Statements (Unaudited) CH Energy Group, Inc. PAGE Consolidated Statement of Income – Three Months Ended March 31, 2011 and 2010 1 Consolidated Statement of Comprehensive Income – Three Months Ended March 31, 2011 and 2010 2 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2011 and 2010 3 Consolidated Balance Sheet – March 31, 2011, December 31, 2010 and March 31, 2010 4 Consolidated Statement of Equity – Three Months Ended March 31, 2011 and 2010 6 Central Hudson Gas & Electric Corporation Statement of Income – Three Months Ended March 31, 2011 and 2010 7 Statement of Comprehensive Income – Three Months Ended March 31, 2011 and 2010 7 Statement of Cash Flows – Three Months Ended March 31, 2011 and 2010 8 Balance Sheet – March 31, 2011, December 31, 2010 and March 31, 2010 9 Statement of Equity – Three Months Ended March 31, 2011 and 2010 11 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 12 TABLE OF CONTENTS PAGE ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 51 ITEM 3 Quantitative and Qualitative Disclosure About Market Risk 74 ITEM 4 Controls and Procedures 74 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 74 ITEM 1A Risk Factors 74 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 75 ITEM 6 Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 FILING FORMAT This Quarterly Report on Form 10-Q is a combined quarterly report being filed by two different registrants:CH Energy Group, Inc. (“CH Energy Group”) and Central Hudson Gas& Electric Corporation (“Central Hudson”), a wholly owned subsidiary of CH Energy Group.Except where the content clearly indicates otherwise, any reference in this report to CH Energy Group includes all subsidiaries of CH Energy Group, including Central Hudson.Central Hudson makes no representation as to the information contained in this report in relation to CH Energy Group and its subsidiaries other than Central Hudson. Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1 – Financial Statements (Unaudited) CH ENERGY GROUP CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) (In Thousands, except per share amounts) Three Months Ended March 31, Operating Revenues Electric $ $ Natural gas Competitive business subsidiaries: Petroleum products Other Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Purchased petroleum Other expenses of operation - regulated activities Other expenses of operation - competitive business subsidiaries Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Income from unconsolidated affiliates Interest on regulatory assets and other interest income Regulatory adjustments for interest costs ) Business development costs ) ) Other - net ) Total Other Income (Deductions) Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income before income taxes, non-controlling interest andpreferred dividends of subsidiary Income Taxes Net Income from Continuing Operations Discontinued Operations Income from discontinued operations before tax Income tax expense (benefit) from discontinued operations 5 ) Netincome from Discontinued Operations Net Income Net income attributable to non-controlling interest: Non-controlling interest in subsidiary - 35 Dividends declared on Preferred Stock of subsidiary Net income attributable to CH Energy Group Dividends declared on Common Stock Change in Retained Earnings $ $ The Notes to Financial Statements are an integral part hereof. - 1 - Table of Contents CH ENERGY GROUP CONSOLIDATED STATEMENT OF INCOME (CONT'D) (UNAUDITED) (In Thousands, except per share amounts) Three Months Ended March 31, Common Stock: Average shares outstanding - Basic Average shares outstanding - Diluted Income from continuing operations attributable toCH Energy Group common shareholders Earnings per share - Basic $ $ Earnings per share - Diluted $ $ Income from discontinued operations attributable toCH Energy Group common shareholders Earnings per share - Basic $ $ Earnings per share - Diluted $ $ Amounts attributable to CH Energy Group common shareholders Earnings per share - Basic $ $ Earnings per share - Diluted $ $ Dividends Declared Per Share $ $ CH ENERGY GROUP CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income: Fair value of cash flow hedges: Unrealized gains - net of tax of $0 and ($4) - 5 Reclassification for gains realized in net income -net of tax of $0 and $24 - ) Net unrealized gains/(loss) on investments held by equity methodinvestees - net of tax of $27 and ($71) ) Other comprehensive (loss) income ) 76 Comprehensive Income Comprehensive income attributable to non-controlling interest Comprehensive income attributable to CH Energy Group $ $ The Notes to Financial Statements are an integral part hereof. - 2 - Table of Contents CH ENERGY GROUP CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (In Thousands) Three Months Ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Deferred income taxes - net Bad debt expense Distributed (undistributed) equity in earnings of unconsolidated affiliates ) ) Pension expense Other post-employment benefits ("OPEB") expense Regulatory liability - rate moderation ) ) Revenue decoupling mechanism recorded ) Regulatory asset amortization Gain on sale of assets - 15 Changes in operating assets and liabilities - net of business acquisitions: Accounts receivable, unbilled revenues and other receivables ) ) Fuel, materials and supplies Special deposits and prepayments ) ) Income and other taxes ) ) Accounts payable ) ) Accrued interest Customer advances ) ) Pension plan contribution ) ) OPEB contribution - ) Revenue decoupling mechanism collected Regulatory asset - storm deferral - ) Regulatory asset - manufactured gas plant ("MGP") site remediation ) Regulatory asset - Temporary State Assessment ) ) Deferred natural gas and electric costs Other - net ) Net cash provided by (used in) operating activities ) Investing Activities: Proceeds from sale of assets 41 33 Additions to utility and other property and plant ) ) Acquisitions made by competitive business subsidiaries ) - Other - net ) ) Net cash used in investing activities ) ) Financing Activities: Borrowings (repayments) of short-term debt - net Dividends paid on Common Stock ) ) Dividends paid on Preferred Stock of subsidiary ) ) Shares repurchased ) - Other - net ) ) Net cash (used in) provided by financing activities ) Cash Included in Net Current Assets Held for Sale ) - Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Federal and state taxes paid $ $ Additions to plant included in liabilities $ $ Regulatory asset - storm deferral costs in liabilities $ - $ The Notes to Financial Statements are an integral part hereof. - 3 - Table of Contents CH ENERGY GROUP CONSOLIDATED BALANCE SHEET (UNAUDITED) (In Thousands) March 31, December 31, March 31, ASSETS Utility Plant Electric $ $ $ Natural gas Common Gross Utility Plant Less: Accumulated depreciation Net Construction work in progress Net Utility Plant Non-Utility Property & Plant Griffith non-utility property & plant Other non-utility property & plant Gross Non-Utility Property & Plant Less:Accumulated depreciation - Griffith Less:Accumulated depreciation - other Net Non-Utility Property & Plant Current Assets Cash and cash equivalents Accounts receivable from customers - net of allowance for doubtfulaccounts of $6.8 million, $6.7 million and $7.7 million, respectively Accrued unbilled utility revenues Other receivables Fuel, materials and supplies Regulatory assets Income tax receivable Fair value of derivative instruments 64 Special deposits and prepayments Assets held for sale - - Accumulated deferred income tax - Total Current Assets Deferred Charges and Other Assets Regulatory assets - pension plan Regulatory assets - other Goodwill Other intangible assets - net Unamortized debt expense Investments in unconsolidated affiliates Other investments Other Total Deferred Charges and Other Assets Total Assets $ $ $ The Notes to Financial Statements are an integral part hereof. - 4 - Table of Contents CH ENERGY GROUP CONSOLIDATED BALANCE SHEET (CONT'D) (UNAUDITED) (In Thousands) March 31, December 31, March 31, CAPITALIZATION AND LIABILITIES Capitalization CH Energy Group Common Shareholders' Equity Common Stock (30,000,000 shares authorized: $0.10 par value;16,862,087 shares issued) 15,620,765 shares, 15,799,262shares and 15,813,388 shares outstanding, respectively $ $ $ Paid-in capital Retained earnings Treasury stock - 1,241,322 shares, 1,062,825 sharesand 1,048,699 shares, respectively ) ) ) Accumulated other comprehensive income Capital stock expense ) ) ) Total CH Energy Group Common Shareholders' Equity Non-controlling interest in subsidiary Total Equity Preferred Stock of subsidiary Long-term debt Total Capitalization Current Liabilities Current maturities of long-term debt Notes payable - Accounts payable Accrued interest Dividends payable Accrued vacation and payroll Customer advances Customer deposits Regulatory liabilities Fair value of derivative instruments Accrued environmental remediation costs Deferred revenues Liabilities held for sale - - Accumulated deferred income tax - - Other Total Current Liabilities Deferred Credits and Other Liabilities Regulatory liabilities - OPEB Regulatory liabilities - other Operating reserves Fair value of derivative instruments - Accrued environmental remediation costs Accrued OPEB costs Accrued pension costs Tax reserve - Other Total Deferred Credits and Other Liabilities Accumulated Deferred Income Tax Commitments and Contingencies Total Capitalization and Liabilities $ $ $ The Notes to Financial Statements are an integral part hereof. - 5 - Table of Contents CH ENERGY GROUP CONSOLIDATED STATEMENT OF EQUITY (UNAUDITED) (In Thousands, except share amounts) CH Energy Group Common Shareholders Common Stock Treasury Stock Shares Issued Amount Shares Repurchased Amount Paid-In Capital Capital Stock Expense Retained Earnings Accumulated Other Comprehensive Income / (Loss) Non-controlling Interest Total Equity Balance at December 31, 2009 $ ) $ ) $ $ ) $ Comprehensive income: Net income 35 Dividends declared on PreferredStock of subsidiary ) ) Change in fair value: Derivative instruments 5 5 Investments Reclassification adjustments forgains recognized in net income ) ) Dividends declared on common stock ) ) Treasury shares activity - net ) Balance at March 31, 2010 $ ) $ ) $ $ ) $ Balance at December 31, 2010 $ ) $ ) $ $ ) $ Comprehensive income: Net income Dividends declared on PreferredStock of subsidiary ) ) Change in fair value: Investments ) ) Dividends declared on common stock ) ) Treasury shares activity - net ) Balance at March 31, 2011 $ ) $ ) $ $ ) $ The Notes to Financial Statements are an integral part hereof. - 6 - Table of Contents CENTRAL HUDSON STATEMENT OF INCOME (UNAUDITED) (In Thousands) Three Months Ended March 31, Operating Revenues Electric $ $ Natural gas Total Operating Revenues Operating Expenses Operation: Purchased electricity and fuel used in electric generation Purchased natural gas Other expenses of operation Depreciation and amortization Taxes, other than income tax Total Operating Expenses Operating Income Other Income and Deductions Interest on regulatory assets and other interest income Regulatory adjustments for interest costs ) Other - net ) ) Total Other Income Interest Charges Interest on long-term debt Interest on regulatory liabilities and other interest Total Interest Charges Income Before Income Taxes Income Taxes Net Income Dividends Declared on Cumulative Preferred Stock Income Available for Common Stock $ $ CENTRAL HUDSON STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income - - Comprehensive Income $ $ The Notes to Financial Statements are an integral part hereof. - 7 - Table of Contents CENTRAL HUDSON STATEMENT OF CASH FLOWS (UNAUDITED) (In Thousands) Three Months Ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Deferred income taxes - net Bad debt expense Pension expense OPEB expense Regulatory liability - rate moderation ) ) Revenue decoupling mechanism recorded ) Regulatory asset amortization Changes in operating assets and liabilities - net: Accounts receivable, unbilled revenues and other receivables ) ) Fuel, materials and supplies Special deposits and prepayments ) ) Income and other taxes ) ) Accounts payable ) ) Accrued interest ) Customer advances ) ) Pension plan contribution ) ) OPEB contribution - ) Revenue decoupling mechanism collected Regulatory asset - storm deferral - ) Regulatory asset - MGP site remediation ) Regulatory asset - Temporary State Assessment ) ) Deferred natural gas and electric costs Other - net Net cash provided by (used in) operating activities ) Investing Activities: Additions to utility plant ) ) Other - net ) ) Net cash used in investing activities ) ) Financing Activities: Borrowings (repayments) of short-term debt - net - Dividends paid to parent - CH Energy Group ) - Dividends paid on cumulative Preferred Stock ) ) Other - net ) ) Net cash (used in) provided by financing activities ) Net Change in Cash and Cash Equivalents Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Federal and state taxes paid $ $ Additions to plant included in liabilities $ $ Regulatory asset - storm deferral costs in liabilities $
